UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7729


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARION SHAWN ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00231-LMB-1)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Shawn Anderson, Appellant Pro Se.        Elizabeth Nash
Eriksen, OFFICE OF THE UNITED STATES ATTORNEY, Karen Ledbetter
Taylor, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion   Shawn    Anderson   appeals   the   district     court’s

order denying his motion to unseal certain records.                   We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Anderson, No. 1:11-cr-00231-LMB-1 (E.D. Va.                 Nov. 6,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in   the   materials

before   this   court   and   argument   would   not   aid    the   decisional

process.



                                                                      AFFIRMED




                                     2